Dear Auditor McCaskill:
This office is in receipt of your letter of December 7, 2005, submitting a fiscal note and fiscal note summary prepared under §116.175, RSMo, for an initiative petition (version 4) to amend Chapter 208 of the Revised Statutes of Missouri, relating to Medicaid. The fiscal note summary that you submitted is as follows:
  The estimated annual fiscal impact on state government is approximately $368 million. The estimated fiscal impact on local government, if any, is unknown.
Pursuant to § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  Jeremiah W. (Jay) Nixon Attorney General